Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 1 of 9 PagelD 343
AO 245B (Rev 06/05) Sheet 1 - Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA THIRD AMENDED JUDGMENT IN A CRIMINAL CASE

CASE NUMBERS: 8:04-cr-374-T-30AEP,
8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM

USM NUMBER: 06677-004 and 55788-279
VS.
FABIO ENRIQUE OCHOA-VASCO

Defendant's Attorney: Roy J. Kahn, ret.

THE DEFENDANT:

X__ pleaded guilty to Count ONE of the Indictment in Case No.: 8:04-cr-374-T-30AEP, Count ONE of the Superseding

Indictment in Case No.: 8:09-cr-83-T-30MAP, and Count THREE of the Indictment in Case No.: 8:09-cr-149-T-30TBM

 

TITLE & SECTION NATURE OF OFFENSE OFFENSE ENDED COUNT

21 U.S.C. §§ 963and Conspiracy to Import 5 Kilograms September 9, 2004 One
960(b)(1)(B)(ii) or More of Cocaine (Case No.: 8:04-cr-374-T-30AEP)
21 U.S.C. §§ 952 Conspiracy to Import Cocaine into July 1986 One

and 963 the United States (Case No.: 8:09-cr-83-T-30MAP)
21 U.S.C. §§ 952(a) Conspiracy to Import 5 Kilograms October 21, 1987 Three

and 963 or More of Cocaine and 1,000 (Case No.: 8:09-cr-149-T-30TBM)

Kilograms or More of Marijuana into
the United States

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.

X_ ~Counts TWO and THREE of the Indictment in Case No.: 8:04-cr-374-T-30AEP, Counts TWO through

NINETEEN of the Superseding Indictment and the underlying Indictment in Case No.: 8:09-cr-83-T-30MAP, and
Count TWELVE of the Indictment in Case No.: 8:09-cr-149-T-30TBM are dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant must notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the court and United States Attorney of any material change in
economic circumstances.

Date of Imposition of Sentence: June 2, 2010

L 11 rhy, Sp

JAWES S.MOODY,JR. ~
UNITED STATES DISTRICT JUDGE

DATE: — June 25, 2020
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 2 of 9 PagelD 344

AO 245B (Rev 06/05) Sheet 2 - Imprisonment (Judgment in a Criminal Case)

 

Defendant: FABIO ENRIQUE OCHOA-VASCO Judgment - Page 2 of 6_
Case No.: 8:04-cr-374-T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM
IMPRISONMENT

After considering the advisory sentencing guidelines and all of the factors identified in Title 18 U.S.C. §§
3553(a)(1)-(7), the court finds that the sentence imposed is sufficient, but not greater than necessary, to comply
with the statutory purposes of sentencing.

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a total term of ONE HUNDRED and EIGHT (108) MONTHS. This term consists of terms of 108 MONTHS
as to Count One of the Superseding Indictment in Case No.: 8:09-cr-83-T-30MAP, and 108 MONTHS each as to
Count Three of the Indictment in Case No.: 8:09-cr-149-T-30TBM and Count One of the Indictment in Case No.:
8:04-cr-374-T-30AEP, all such terms to run concurrently.

Xx The court makes the following recommendations to the Bureau of Prisons: The defendant shall be placed in a
correctional facility located in the state of Florida.

X___ The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district.

at a.m./p.m. on .
as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons.
before 2 p.m. on
as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

 

 

 

 

 

Defendant delivered on to
at
, with a certified copy of this judgment.

 

 

 

 

United States Marshal

By:

 

Deputy

 

United States Marshal
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 3 of 9 PagelD 345
AO 245B (Rev. 06/05) Sheet 3 - Supervised Release (Judgment in a Criminal Case)

Defendant: FABIO ENRIQUE OCHOA-VASCO Judgment- Page _3 of _ 6
Case No.: 8:04-cr-374-T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 5 YEARS
(total). This term consists of a TWO (2) YEAR term as to Count One of the Superseding Indictment in Case No.:
8:09-cr-83-T-30MAP, and FIVE (5) YEARS each as to Count Three of the Indictment in Case
No.:8:09-cr-149-T-30TBM and Count One of the Indictment in Case No.: 8:04-cr-374-T-30AEP, all such terms to
run concurrently.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours
of release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime. The defendant shall not unlawfully possess a
controlled substance. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as
determined by the court.

_X___— The defendant shall not possess a firearm, destructive device, or any other dangerous weapon.
_X____ The defendant shal! cooperate in the collection of DNA as directed by the probation officer.

If this judgment imposes a fine or restitution it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION
1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within
the first five days of each month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
training, or other acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
administer any controlled substance or any paraphernalia related to any controlled substances, except as
prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
person convicted of a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement
agency without the permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
defendant’s criminal record or personal history or characteristics and shall permit the probation officer to make
such notifications and to confirm the defendant’s compliance with such notification requirement.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 4 of 9 PagelD 346
AO 245B (Rev. 06/05) Sheet 3C - Supervised Release (Judgment in a Criminal Case)

Defendant: FABIO ENRIQUE OCHOA-VASCO Judgment-Page 4 of _ 6
Case No.: 8:04-cr-374-T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall also comply with the following additional conditions of supervised release:

x The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the

probation officer’s instructions regarding the implementation of this court directive. Further, the defendant

shall be required to contribute to the costs of services for such treatment not to exceed an amount determined
reasonable by the Probation Officer's Sliding Scale for Substance Abuse Treatment Services. During and upon

completion of this program, the defendant is directed to submit to random drug testing.

Xx Should the defendant be deported, he shall not be allowed to re-enter the United States without the express

permission of the appropriate governmental authority.

x The defendant shall cooperate in the collection of DNA as directed by the probation officer.

Xx The mandatory drug testing provisions shall apply pursuant to the Violent Crime Control Act. The Court

orders random drug testing not to exceed 104 tests per year.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 5 of 9 PagelD 347
AO 245B (Rev 06/05) Sheet 5 - Criminal Monetary Penalties (Judgment in a Criminal Case)

Defendant: FABIO ENRIQUE OCHOA-VASCO Judement -Page 5 of _ 6
Case No.: 8:04-cr-374-T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine

Totals: $200.00 ($100 as to 04-cr-374; $50 each as to 09-cr-83 and 09-cr-149) $25,000 (as to 04-cr-374)

The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C)
will be entered after such determination.

phe defendant must make restitution (including community restitution) to the following payees in the amount
iste
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment.
unless specified otherwise in the priority order or percentage payment column below. “However, pursuant to 18
U.S.C. § 3664(i), all non-federal victims must be paid before the United States.

Name of Payee Total Loss* Restitution Ordered Priority or
Percentage
Totals: $ S$

Restitution amount ordered pursuant to pleaagreement §$

 

The defendant must pay interest on a fine or restitution of more than $2,500, unless the restitution or fine is paid

in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the

payment options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §
g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the fine restitution.

the interest requirement for the fine restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for the
offenses committed on or after September 13, 1994, but before April 23, 1996.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 6 of 9 PagelD 348
AO 245B (Rev 06/05) Sheet 6 - Schedule of Payments (Judgment in a Criminal Case)

Defendant: FABIO ENRIQUE OCHOA-VASCO Judgment-Page _6 of _ 6
Case No.: 8:04-cr-374-T-30AEP, 8:09-cr-83-T-30MAP, and 8:09-cr-149-T-30TBM
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A._X Lump sum payment of $_25,200 (Fine - $25,000 as to 04-cr-374; Special Assessment - 200.00 ($100 as to
04-cr-374; $50 each as to 09-cr-83 and 09-cr-149) due immediately, balance due

 

not later than ,or
in accordance C, D, Eor F below; or

Payment to begin immediately (may be combined with C,___—sédD, or ___ F below); or

 

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence days (e.g., 30 or 60 days) after
the date of this judgment; or
Dz. Payment in equal (e.g., weekly, monthly, quarterly) installments of $
over a period of , (e.g., months or years) to commence

 

(e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or
E. Payment during the term of _— supervised release will commence within
(e.g.,30 or 60 da s) after release from imprisonment. The court will set the payment plan based on an
assessment of the defendant's ability to pay at that time, or

F, Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
ureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate:

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):
x The defendant shall forfeit the defendant's interest in the following property to the United States:

Attached is Order Vacating Final Judgment of Forfeiture as to Certain Real Property and for Final Judgment of
Forfeiture for $78,500.00 in lieu of Real Property entered at Dkt. 509 in Case No.: 8:04-cr-374-T-30AEP.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court
costs.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 7 of 9 PagelD 349

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V. Case No. 8:04-cr-374-T-30AEP
FABIO ENRIQUE OCHOA-VASCO

ORDER VACATING FINAL JUDGMENT OF
FORFEITURE AS TO CERTAIN REAL PROPERTY AND FOR FINAL
JUDGMENT OF FORFEITURE FOR $7,500.00 IN LIEU OF REAL PROPERTY

THIS CAUSE comes before the Court upon the filing of the Motion by the
United States of America to vacate the Final Judgment of Forfeiture (Doc. 508) for

the following real property:

The real property, including all improvements thereon and
appurtenances thereto, located at 10340 S.W. 154th Place,
# 41, Miami, Florida, and titled to ANASTASHA OCHOA,
with an approximate value of $130,000.00, which is legally
described as follows:

Unit No. 41, in Building 7, of the CHATEAUBLEU AT THE
HAMMOCKS, PHASE I, a Condominium according to the
Declaration thereof, as recorded in Official Records Book
12640, Page 1895, as amended, of the Public Records of
Miami-Dade County, Florida.
The United States further moved the Court, pursuant to 21 U.S.C. § 853(n)(7) and
Fed. R. Crim. P. 32.2(c)(2), to enter a Final Judgment of Forfeiture for $7,500.00 in
lieu of the real property identified above, representing the defendant’s equity in the

property.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 8 of 9 PagelD 350

Being fully advised in the premises, the Court finds that on April 9, 2012,
pursuant to the provisions of 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2), a Final
Judgment of Forfeiture for Specific Property was entered, which included the real
property identified above. Doc. 485.

The Court further finds that after the Final Judgment of Forfeiture was
entered, the United States learned of Northstar Mortgage Investments, Inc.
(Northstar), a lienholder which was without knowledge of the United States’ interest
in the property at the time it secured a mortgage.

The Court further finds that the United States is satisfied that Northstar is a
bona fide purchaser for value and was, at the time of the loan transaction, without
knowledge, consent, or willful blindness of any criminal activity regarding the
property. As such, the United States accepted $7,500.00 from Northstar in lieu of
the defendant's interest in the real property. The $7,500.00 represents the
defendant’s equity in the property. Therefore, the United States no longer has any
right, title or interest in the real property. Accordingly, it is hereby

ORDERED, ADJUDGED, and DECREED that for good cause shown, the
United States’ motion (Doc. 508) is GRANTED.

It is FURTHER ORDERED that the Final Judgment of Forfeiture for Specific
Property entered by this Court on April 9, 2012, is vacated as to the real property
‘identified above. The remainder of the Final Judgment of Forfeiture for Specific

Property shall remain in full force and effect.
Case 8:09-cr-00149-JSM-TBM Document 60 Filed 06/26/20 Page 9 of 9 PagelD 351

It is FURTHER ORDERED that pursuant to the provisions of 21 U.S.C. §
853(n)(7) and Rule 32.2(c)(2), all right, title and interest in $7,500.00 in lieu of the
real property, identified above, is CONDEMNED and FORFEITED to the United
States for disposition according to law.

Clear title to the $7,500.00 is now vested in the United States of America.

DONE and ORDERED in Tampa, Florida on February 7, 2013.

Wn Leh Sy

JAMESS.Moopy,sR. 74
UNITED STATES DISTRICT JUDGE

Copies to:
Parties/Counsel of Record

S:\Even\2004\04-cr-374.Order Vacating508.wpd
